     Case 3:19-cv-00658-MWB-PT Document 40 Filed 06/02/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TEZZIE DUNLAP,                                 No. 3:19-CV-0658

            Plaintiff,                         (Judge Brann)

      v.

WILLIAM NICKLOW, et al.,

            Defendants.

                                  ORDER

                                JUNE 2, 2020

     In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that Plaintiff’s fourth motion for appointment of counsel

(Doc. 36) is DENIED without prejudice.



                                         BY THE COURT:


                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge
